Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a transportable launch and landing pad for drones, said pad comprising: wherein the actuating subassembly comprises: an endless frame member joined to the perimeter of said base; said base having a surface area that has a width that is greater than any linear distance across an area of downwardly moving air of the drone when operated; said endless frame member being weighted and having a round profile and being formed of a stranded carbon steel wire rope that is comprised of multiple outer layers of helically wound wires wrapped around a multi-wire core the outer layers and the core moving independently from one another, and said round profile of said wire rope equalizing dispersing-drone thrust pressure. 
Zheng (US 6,073,283) and Le Gette et al. (US 6,170,100) in view of Zheng (US 6,192,635) and in view of ronstan.com.au (Stainless Steel Wire. Catalog [online]. Ronstan Co., 2009. [retrieved on 2019-10-30]. Retrieved from the internet: <URL: https://web.archive.org/web/20090429033742/https://www.ronstan.com.au/marine5/SAwirerope.asp>) teaches a similar transportable launch and landing pad for drones as the claimed invention.
However, Zheng and Le Gette in view of Zheng and in view of ronstan.com.au lacks being formed of a stranded carbon steel wire rope that is comprised of multiple outer layers of helically wound wires wrapped around a multi-wire core the outer layers and the core moving independently from one another as claimed.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.

Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647